PER CURIAM: *
Claude Christopher Johnson appeals the sentence imposed following his guilty-plea conviction for bank robbery. He argues that his appeal is not barred by the appeal waiver provision in his memorandum of understanding (MOU) with the Government because the district court did not adequately address the waiver provision at rearraignment. The Government seeks to enforce the waiver.
We hold that Johnson was adequately informed of the terms of the waiver provision and that he indicated his knowledge and understanding of the MOU. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir.2005). Accordingly, we enforce the waiver and affirm the district court’s judgment.
The Government’s motion to dismiss the appeal is denied because a valid appeal waiver does not implicate our jurisdiction. United States v. Story, 439 F.3d 226, 230-31 (5th Cir.2006).
AFFIRMED; MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.